Citation Nr: 0106632	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  96-13 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an annual clothing allowance.

2.  Entitlement to an increased rating for schizophrenia, 
currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to May 1969.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from January and February 1996 decisions of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

The Board notes that the issue of entitlement to an increased 
rating for schizophrenia, currently evaluated as 70 percent 
disabling, was addressed in a May 1996 statement of the case.  
A February 1996 RO decision had denied a claim for an 
increased rating and the veteran submitted a notice of 
disagreement in April 1996.  A review of the record reflects 
that there is a question as to whether the veteran has filed 
a timely substantive appeal, concerning the issue of 
entitlement to an increased evaluation for schizophrenia, as 
it does not appear that a VA Form 9 was received within 60 
days of the initial issuance of the statement of the case or 
within one year of the March 18, 1996 notification of denial 
of the claimant's claim.  Since the Board has raised the 
jurisdiction issue sua sponte, however, the claimant has had 
no opportunity to respond, or to submit argument or evidence 
on the question.  A determination of the timeliness of a 
substantive appeal is itself an appealable issue, as to which 
a claimant is entitled to file an NOD and as to which he must 
then receive a statement of the case.  See 38 U.S.C.A. §§ 
7104, 7105; 38 C.F.R. § 19.34; cf. 38 C.F.R. § 20.203 (notice 
required when Board raises issue regarding adequacy of 
allegations of error of fact or law in substantive appeal).  
Accordingly, the Board may not decide the issue at this time, 
if doing so prior to hearing from the claimant would 
prejudicially deprive him of administrative "fair process."  
See Marsh v. West, 11 Vet. App. 468, 471-72 (1998); Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The issue of whether a 
timely substantive appeal has been received is inextricably 
intertwined with the issue on appeal.

The veteran, in his April 1996 VA Form 9, relating to an 
annual clothing allowance, requested a hearing before the 
Board at the local RO.  Subsequently, the veteran, in a 
letter received in April 1998, again requested a hearing 
before the "Veterans Appeals Board." 

While the RO scheduled the veteran for a hearing before a 
hearing officer in July 1996, it appears that the veteran has 
requested a hearing before a Member of the Board, and has 
again requested a hearing subsequent to the one scheduled in 
July 1996.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should schedule the veteran 
for a personal hearing before a member of 
the Board to be held at the RO.  A copy 
of the notice to the veteran and his 
representative of the scheduling of the 
hearing should be placed in the record.  
After the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures.

2.  The RO should consider the question 
of the timeliness of the claimant's 
substantive appeal from the February 1996 
RO decision denying an increased rating 
for schizophrenia.  If appropriate, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case which sets forth the applicable 
law and regulations and afforded a 
reasonable opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

